NO. 12-01-00227-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


KENNETH E. JACKSON,§
	APPEAL FROM THE 294TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	VAN ZANDT COUNTY, TEXAS




PER CURIAM

	This appeal is being dismissed for want of jurisdiction because Appellant has failed, after
notice, to supplement the clerk's record with an appealable order.  On July 31, 2001, Appellant filed
a pro se notice of appeal with the trial court stating that he was appealing the denial of his motion
to dismiss counsel.  An order denying a motion to dismiss counsel is not an appealable order.  Tex.
R. App. P. 26.2 ("The notice of appeal must be filed within thirty days after the day sentence is
imposed or suspended in open court, or after the day the trial court enters an appealable order....").
	Because the clerk's record does not contain an appealable order, Tex. R. App. P. 34.5(a)(5),
on August 23, 2001, pursuant to Tex. R. App. P. 37.2 and 44.3, Appellant was notified of the defect
and given until September 7, 2001 to supplement the clerk's record with an appealable order. 
Appellant was further notified that his failure to timely supplement the record would result in the
dismissal of this appeal.
	As of September 13, 2001, Appellant has failed to supplement the record with an appealable
order.  Because no order demonstrating that Appellant has properly invoked this Court's jurisdiction
is contained in the clerk's record, we dismiss the appeal for want of jurisdiction.  Tex. R. App. P.
26.2, 34.5(5), 44.3. 
Opinion delivered September 19, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.   

DO NOT PUBLISH